DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,970,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Examiner notes that the instant application is still in condition for allowance even in light of the information disclosed in the IDS dated 8/11/2022 since the references cited in the IDS dated 8/11/2022 do not introduce any prior art which could be interpreted as anticipating, or making obvious, the claimed limitations of the instant application. Therefore a Supplemental Notice of Allowability has been issued.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        August 16, 2022